 


110 HR 925 IH: Emergency Farm Assistance Act of 2007
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 925 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Nunes (for himself, Mr. Costa, Mr. Cardoza, Mr. McCarthy of California, Mr. Radanovich, Mrs. Capps, Mr. Filner, Ms. Zoe Lofgren of California, Mr. Sherman, Ms. Loretta Sanchez of California, Mr. Thompson of California, Mr. Lantos, Ms. Eshoo, Mr. Berman, Mr. McNerney, Ms. Solis, Ms. Watson, Mrs. Tauscher, Ms. Woolsey, Mr. Baca, Mr. Honda, Ms. Linda T. Sánchez of California, Mr. George Miller of California, Ms. Harman, Mrs. Napolitano, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on the Budget, Natural Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide emergency agricultural disaster assistance for agricultural producers, manufacturers, and workers in the State of California, to appropriate funds for Pacific salmon emergency disaster assistance, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Emergency Farm Assistance Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Agricultural production losses 
Sec. 101. Specialty crops. 
Sec. 102. Dairy assistance. 
Sec. 103. Livestock indemnity payments. 
Sec. 104. Payment limitation. 
Title II—Small business economic loss grant program 
Sec. 201. Small business economic loss grant program. 
Title III—Forestry 
Sec. 301. Tree assistance program. 
Title IV—Assistance for unemployed agricultural workers 
Sec. 401. Unemployment assistance. 
Sec. 402. Food coupons and distribution. 
Sec. 403. Emergency grants to assist low-income migrant and seasonal farmworkers. 
Sec. 404. Temporary mortgage rental assistance. 
Title V—Pacific Salmon Emergency Disaster Assistance 
Sec. 501. Pacific salmon emergency disaster assistance. 
Title VI—Miscellaneous 
Sec. 601. Limit on amount of assistance. 
Sec. 602. Funding. 
Sec. 603. Regulations. 
Title VII—Emergency designation 
Sec. 701. Emergency designation.  
2.DefinitionsIn this Act: 
(1)Disaster countyThe term disaster county means— 
(A)a county included in the geographic area covered by a natural disaster declaration; and 
(B)each county contiguous to a county described in subparagraph (A). 
(2)LivestockThe term livestock includes— 
(A)cattle (including dairy cattle); 
(B)bison; 
(C)sheep; 
(D)swine; 
(E)poultry; and 
(F)other livestock, as determined by the Secretary. 
(3)Natural disaster declarationThe term natural disaster declaration means a natural disaster declared by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) during— 
(A)calendar year 2005 due to flooding in the State; 
(B)calendar year 2006 due to heat or flooding in the State; and 
(C)calendar year 2007 due to freezing or extreme low temperatures in the State. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(5)Specialty cropThe term specialty crop has the meaning given the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465). 
(6)StateThe term State means the State of California. 
IAgricultural production losses 
101.Specialty crops 
(a)In generalThe Secretary shall use, of funds of the Commodity Credit Corporation— 
(1)$100,000,000 to provide assistance to producers of specialty crops in disaster counties that suffered losses in calendar year 2005; 
(2)$400,000,000 to provide assistance to producers of specialty crops in disaster counties that suffered losses in calendar year 2006; 
(3)$420,000,000 to provide assistance to citrus producers in disaster counties that suffered losses in calendar year 2007; and 
(4)$438,000,000 to provide assistance to producers of other specialty crops in disaster counties that suffered losses in calendar year 2007. 
(b)AdministrationExcept as provided in subsection (c), assistance required by subsection (a) shall be carried out by the Secretary in the State under the same terms and conditions as the special disaster relief programs carried out for producers that suffered from crop damage and tree losses, and carried out related cleanup, in certain areas of Florida due to Hurricanes Charley, Frances, and Jeanne during August and September 2004, as described in the notice of program implementation relating to Florida citrus, fruit, vegetable, and nursery crop disaster programs (69 Fed. Reg. 63134 (October 29, 2004)), with vegetable losses treated as citrus losses under this section for purposes of that program. 
(c)Uninsured citrus growers 
(1)Limited assistanceSubject to paragraph (2), citrus producers on a farm that did not obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses shall only be eligible for assistance under this section if the producers agree to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) not later than 180 days after the date of enactment of this Act providing additional coverage for the citrus crop of the producers for each of the next 3 crop years. 
(2)Amount of assistanceAssistance under this section provided for citrus producers on a farm described in paragraph (1) shall not exceed 35 percent of the total amount of the documented losses of the producers. 
(3)Effect of violationIn the event that citrus producers described in paragraph (1) fail to obtain a policy or plan of insurance in accordance with that paragraph, the producers shall reimburse the Secretary for the full amount of the assistance provided to the producers under this section. 
102.Dairy assistanceThe Secretary shall use $230,000,000 of funds of the Commodity Credit Corporation to make payments to dairy producers for dairy production losses during calendar year 2006 in disaster counties. 
103.Livestock indemnity payments 
(a)In generalThe Secretary shall use $80,000,000 of funds of the Commodity Credit Corporation to make livestock indemnity payments to producers on farms located in disaster counties that have incurred livestock losses during calendar year 2006 or 2007, or both, due to a disaster, as determined by the Secretary. 
(b)Payment ratesIndemnity payments to the producers on a farm under subsection (a) shall be made at a rate of not less than 30 percent of the market value of the applicable livestock on the day before the date of death of the livestock, as determined by the Secretary. 
104.Payment limitationNotwithstanding any other provision of law, assistance provided under this section to the producers on a farm (as defined by the Secretary) may not exceed $125,000 for each farm, ranch, processing plant, or dairy operation of the producers. 
IISmall business economic loss grant program 
201.Small business economic loss grant program 
(a)Grants 
(1)In generalThe Secretary shall use such funds as are necessary of funds of the Commodity Credit Corporation to make a grant to the State. 
(2)RequirementTo be eligible to receive a grant under this subsection, the State shall agree to carry out an expedited disaster assistance program to provide grants to qualified small businesses in accordance with subsection (b). 
(b)Grants to qualified small businesses 
(1)In generalIn carrying out an expedited disaster assistance program described in subsection (a)(2), the State shall provide grants to eligible small businesses in the State that suffered material economic losses during the 2005, 2006, or 2007 crop year as a direct result of weather-related agricultural losses to the specialty crop or livestock production sectors of the State, as determined by the Secretary. 
(2)Eligibility 
(A)In generalTo be eligible to receive a grant under paragraph (1), a small business shall— 
(i)have less than $15,000,000 in average annual gross income from all business activities, at least 75 percent of which shall be directly related to production agriculture or agriculture support industries, as determined by the Secretary; 
(ii)verify the amount of economic loss attributable to weather-related agricultural losses using such documentation as the Secretary and the State may require; 
(iii)have suffered losses attributable to weather-related agricultural disasters that equal at least 15 percent of the total economic loss of the small business for each year a grant is requested; and 
(iv)demonstrate that the grant will materially improve the likelihood the business will— 
(I)recover from the disaster; 
(II)continue to service and support production agriculture; and 
(III)replant agricultural production fields and groves. 
(3)RequirementsA grant to a small business under this subsection shall— 
(A)be limited to not more than 2 years of documented losses; 
(B)be in an amount of not more than 75 percent of the documented average economic loss attributable to weather-related agriculture disasters for each eligible year in the State; and 
(C)not exceed a total amount of $250,000 for each small business. 
(4)Insufficient fundingIf the grant funds received by the State under subsection (a) are insufficient to fund the grants of the State under this subsection, the State may apply a proportional reduction to all of the grants. 
IIIForestry 
301.Tree assistance program 
(a)Definition of treeIn this section, the term tree includes— 
(1)a tree (including a Christmas tree, ornamental tree, nursery tree, and potted tree); 
(2)a bush (including a shrub, nursery shrub, nursery bush, ornamental bush, ornamental shrub, potted bush, and potted shrub); and 
(3)a vine (including a nursery vine and ornamental vine). 
(b)ProgramExcept as otherwise provided in this section, the Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to provide assistance under the tree assistance program established under subtitle C of title X of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et seq.) to— 
(1)producers who suffered tree losses in disaster counties; and 
(2)fruit and tree nut producers in disaster counties. 
(c)CostsFunds made available under this section shall also be made available to cover costs associated with tree pruning, tree rehabilitation, and other appropriate tree-related activities as determined by the Secretary. 
(d)Scope of assistanceAssistance under this section shall compensate for losses resulting from disasters during calendar year 2005, 2006, or 2007, or any combination of those calendar years. 
IVAssistance for unemployed agricultural workers 
401.Unemployment assistanceThe Secretary of Homeland Security shall use such sums as are necessary to provide unemployment assistance in accordance with section 410 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177) to agricultural workers in the State (including low-income migrant and seasonal farmworkers) who are unemployed due to disasters occurring in calendar year 2007, as determined by the Secretary. 
402.Food coupons and distributionThe Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to provide food coupons and surplus commodities in accordance with section 412 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5179) to agricultural workers in the State (including low-income migrant and seasonal farmworkers) who are unemployed due to disasters occurring in calendar year 2007, as determined by the Secretary. 
403.Emergency grants to assist low-income migrant and seasonal farmworkersThe Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to provide emergency grants to assist low-income migrant and seasonal farmworkers in the State who are unemployed due to disasters occurring in calendar year 2007, as determined by the Secretary, in accordance with section 2281 of the Food, Agriculture, Conservation, and Trade Act of 1990 (42 U.S.C. 5177a). 
404.Temporary mortgage rental assistanceFor the period beginning on the date of enactment of this Act and ending 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall use such sums as are necessary to provide temporary mortgage rental assistance to agricultural workers in the State (including low-income migrant and seasonal farmworkers) who are unemployed due to disasters occurring in calendar year 2007 under the same terms and conditions as the temporary mortgage rental assistance program under section 408(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)) (as in effect on the day before the effective date of the amendment made by section 206(a) of the Disaster Mitigation Act of 2000 (42 U.S.C. 5174 note; Public Law 106–390)). 
VPacific Salmon Emergency Disaster Assistance 
501.Pacific salmon emergency disaster assistance 
(a)Appropriation of fundsIn addition to any other funds available for such purpose, there is appropriated to the Secretary of Commerce $60,400,000 to make a lump sum payment to the Pacific States Marine Fisheries Commission. The Commission shall distribute such amount among fishing communities, Indian tribes, small businesses, including fishermen, fish processors, and related businesses, individuals, and other entities for assistance for the economic and social effects of the commercial fishery failure designated under section 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)) to mitigate the economic losses to such communities, tribes, businesses, individuals or other entities caused by closures or other restrictions on the harvesting of Klamath River Fall Chinook salmon. 
(b)Limitation on administrative expensesThe Secretary of Commerce may not use more than 4 percent of the amount appropriated under this section for administrative expenses. 
(c)Unused fundsAny amount appropriated pursuant to this section that is not expended or otherwise obligated for the purpose described in subsection (a) shall be returned to the Treasury of the United States. 
VIMiscellaneous 
601.Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producers on a farm receive duplicative payments under this Act and any other Federal program for the same loss. 
602.FundingThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act (other than sections 401, 404, and 501). Such funds shall remain available until expended. 
603.Regulations 
(a)In generalThe Secretary may promulgate such regulations as are necessary to implement this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
VIIEmergency designation 
701.Emergency designationThe amounts provided under this Act are designated as an emergency requirement pursuant to section 501 of H. Con. Res. 376 (109th Congress), as made applicable to the House of Representatives by section 511(a)(4) of H. Res. 6 (110th Congress). 
 
